 



Exhibit 10.1
CHANGE IN CONTROL
SUPPLEMENTAL EXECUTIVE COMPENSATION AGREEMENT
This Agreement, effective as of the 8th day of August, 2007, by and between LNB
BANCORP,
INC., an Ohio corporation (the “Company”), and DAVE S. HARNETT (“Executive”), is
to EVIDENCE THAT:
     WHEREAS the Company considers the establishment and maintenance of a sound
and vital management team for the Company and its Subsidiaries (as defined in
Section 1) to be essential to
protecting and enhancing the best interests of the Company and its shareholders;
and
     WHEREAS the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may arise and that such
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and
     WHEREAS the Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its shareholders to secure
Executive’s continued services for the Company and/or its Subsidiaries and to
ensure Executive’s continued and undivided dedication to Executive’s duties in
the event of any occurrence of a Change in Control (as defined in Section 1) of
the Company; and
     WHEREAS Executive and the Company acknowledge that the terms and conditions
of this Agreement shall apply only if a Change in Control occurs, except for the
covenants contained in Section 11 which shall apply in all circumstances; and
     WHEREAS Executive further acknowledges that this Agreement does not alter
Executive’s status as an “employee at will” with the Company;
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and Executive (collectively, the “Parties” and, individually, a “Party”)
hereby agree as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the respective meanings set forth below:
(a) “Bonus Amount” means one (1) year of Executive’s base salary.
(b) “Cause” means any one or more of the following: (i) the willful and
continued
failure of Executive to perform substantially Executive’s duties with the
Company or its Subsidiaries (other than any such failure resulting from
Executive’s Disability or any such failure subsequent to Executive being
delivered a Notice of Termination without Cause by the Company or its
Subsidiaries or after Executive delivering a Notice of Termination for Good
Reason to the Company or its Subsidiaries) after a written demand for
substantial performance is delivered to Executive by the Board which
specifically identifies the manner in which the Board believes that Executive
has not substantially performed Executive’s duties and provides Executive with
three (3) days to correct such failure, or (ii) the willful engaging by
Executive in illegal conduct or gross misconduct which is injurious to the
Company or its Subsidiaries, or (iii) the conviction of Executive

42



--------------------------------------------------------------------------------



 



of, or a plea by Executive of nolo contendere to, a felony, or (iv) Executive’s
breach of or failure to perform any of the non-competition and non-disclosure
covenants contained in Section 11 of this Agreement or contained in any other
document signed by Executive and by the Company (or any Subsidiary). For purpose
of this paragraph (b), no act or failure to act by Executive shall be considered
“willful” unless done or omitted to be done by Executive in bad faith and
without reasonable belief that Executive’s action or omission was in the best
interests of the Company and its Subsidiaries. Any act or failure to act based
upon authority given pursuant to a resolution duly adopted by the Board, based
upon the advice of counsel for the Company, or based upon the instructions of
the Company’s chief executive officer or another senior officer of the Company
shall be conclusively presumed to be done, or omitted to be done, by Executive
in good faith and in the best interests of the Company and its Subsidiaries.
     (c) “Change in Control” means the occurrence of any one of the following
events:

  (i)   if individuals who, on the date of this Agreement, constitute the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board; provided, however, that: (A) any person becoming a
director subsequent to the date of this Agreement, whose election or nomination
for election was approved by a vote of at least two-thirds (2/3) of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection by such Incumbent Directors to such
nomination), shall be deemed to be an Incumbent Director, and (B) no individual
elected or nominated as a director of the Company initially as a result of an
actual or threatened election contest with respect to directors or any other
actual or threatened solicitation of proxies by or on behalf of any person other
than the Board shall be deemed to be an Incumbent Director;     (ii)   if any
“person” (as such term is defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and as used in Sections 13(d)(3)
and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing twenty percent (20%) or more of the combined voting
power of the Company’s then-outstanding securities eligible to vote for the
election of the Board (the “Company Voting Securities”); provided, however, that
the events described in this paragraph (ii) shall not be deemed to be a Change
in Control by virtue of any of the following acquisitions: (A) by the Company or
any Subsidiary, (B) by any employee benefit plan sponsored or maintained by the
Company or any Subsidiary or by any employee stock benefit trust created by the
Company or any Subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Qualifying
Transaction (as defined in clause (iii) of this paragraph (c), below), (E)
pursuant to any acquisition by Executive or by any group of persons including
Executive (or any entity controlled by Executive or any group of persons
including Executive), or (F) a transaction (other than one described in clause
(iii) of this paragraph (c), below) in which Company Voting Securities are
acquired from the Company, if a majority of the Incumbent Directors approves a
resolution

43



--------------------------------------------------------------------------------



 



      providing expressly that the acquisition pursuant to this subparagraph
(F) does not constitute a Change in Control under this clause (ii);     (iii)  
upon the consummation of a merger, consolidation, share exchange or similar form
of corporate transaction involving the Company or any of its Subsidiaries that
requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than fifty percent (50%) of the total voting power of either (x) the corporation
resulting from the consummation of such Business Combination (the “Surviving
Corporation”) or, if applicable, (y) the ultimate parent corporation that
directly or indirectly has beneficial ownership of one hundred percent (100%) of
the voting securities eligible to elect directors of the Surviving Corporation
(the “Parent Corporation”) is represented by Company Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan
sponsored or maintained by the Surviving Corporation or the Parent Corporation
or any employee stock benefit trust created by the Surviving Corporation or the
Parent Corporation) is or becomes the beneficial owner, directly or indirectly,
of twenty percent (20%) or more of the total voting power of the outstanding
voting securities eligible to elect directors of the Parent Corporation (or, if
there is no Parent Corporation, the Surviving Corporation), and (C) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) were Incumbent
Directors at the time of the Board’s approval of the execution of the initial
agreement providing for such Business Combination (any Business Combination
which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”); or     (iv)   if the shareholders
of the Company approve a plan of complete liquidation or dissolution of the
Company or a sale of all or substantially all of the Company’s assets but only
if, pursuant to such liquidation or sale, the assets of the Company are
transferred to an entity not owned (directly or indirectly) by the Company’s
shareholders. Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than twenty percent (20%) of Company Voting Securities as a result of the
acquisition of Company Voting Securities by the Company which reduces the number
of Company Voting Securities outstanding; provided, however, that if (after such
acquisition by the Company) such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control shall then occur.

44



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any person acquires beneficial ownership of more than
twenty percent (20%) of Company Voting Securities as a result of the acquisition
of Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, however, that if (after such
acquisition by the Company) such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control shall then occur.         Notwithstanding anything in this
Agreement to the contrary, if (A) Executive’s employment is terminated prior to
a Change in Control for reasons that would have constituted a Qualifying
Termination if they had occurred following a Change in Control, (B) Executive
reasonably demonstrates that such termination (or event constituting Good
Reason) was at the request of a third party who had indicated an intention or
taken steps reasonably calculated to effect a Change in Control, and (C) a
Change in Control involving such third party (or a party competing with such
third party to effectuate a Change in Control) does occur, then (for purposes of
this Agreement) the date immediately prior to the date of such termination of
employment (or event constituting Good Reason) shall be treated as a Change in
Control.

  (d)   “Date of Termination” means (1) the effective date on which Executive’s
employment by the Company and its Subsidiaries terminates as specified in a
prior written notice by the Company, a Subsidiary or Executive (as the case may
be) to the other, delivered pursuant to Section 9, or (2) if Executive’s
employment by the Company terminates by reason of death, the date of death of
Executive, or (3) if the Executive incurs a Disability, the date of such
Disability as determined by a physician chosen by the Company. For purposes of
determining the timing of payments and benefits to Executive under Section 4,
the date of the actual Change in Control shall be treated as Executive’s Date of
Termination. (e) “Disability” means Executive’s inability to perform Executive’s
then-existing duties with the Company or its Subsidiaries on a full-time basis
for at least one hundred eighty (180) consecutive days as a result of
Executive’s incapacity due to physical or mental illness.     (f)   “Good
Reason” means, without Executive’s express written consent, the occurrence of
any of the following events after a Change in Control:

  (i)   (A) any change in the duties or responsibilities (including reporting
responsibilities) of Executive that is inconsistent in any material and adverse
respect with Executive’s positions, duties, responsibilities or status with the
Company or its Subsidiaries immediately prior to such Change in Control
(including any material and adverse diminution of such duties or
responsibilities), or (B) a material and adverse change in Executive’s titles or
offices (including, if applicable, membership on the Board) with the Company or
its Subsidiaries as existing immediately prior to such Change in Control;    
(ii)   (A)a reduction by the Company or its Subsidiaries in Executive’s rate of
annual base salary as in effect immediately prior to such Change in Control (or
as such annual base salary may be increased from time to time thereafter), or
(B) the failure by the Company or its Subsidiaries to pay

45



--------------------------------------------------------------------------------



 



      Executive an annual bonus (if any) in respect of the year in which such
Change in Control occurs;     (iii)   any requirement of the Company or its
Subsidiaries that Executive: (A) be based anywhere more than fifty (50) miles
from the office where Executive is located at the time of the Change in Control,
or (B) travel on Company or Subsidiary business to an extent substantially
greater than the travel obligations of Executive immediately prior to such
Change in Control;     (iv)   the failure of the Company or its Subsidiaries to
continue in effect any material employee benefit plan, compensation plan,
welfare benefit plan or other material fringe benefit plan in which Executive is
participating immediately prior to such Change in Control or the taking of any
action by the Company or its Subsidiaries which would materially and adversely
affect Executive’s participation in or reduce Executive’s benefits under any
such plan, unless Executive is permitted to participate in other plans providing
Executive with substantially equivalent benefits in the aggregate; or     (v)  
the failure of the Company to obtain the assumption (and, if applicable,
guarantee) agreement from any successor (and Parent Corporation) as contemplated
in Section 8(b).

Notwithstanding any contrary provision in this Agreement: (A) an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company within ten (10) days after receipt of notice thereof given by
Executive shall not constitute Good Reason; and (B) Executive’s right to
terminate employment for Good Reason shall not be affected by Executive’s
Disability; and (C) Executive’s continued employment shall not constitute a
consent to, or a waiver of rights with respect to, any event or condition
constituting Good Reason (provided, however, that Executive must provide notice
of termination of employment within thirty (30) days following Executive’s
knowledge of an event constituting Good Reason or such event shall not
constitute Good Reason under this Agreement).

  (g)   “Qualifying Termination” means a termination of Executive’s employment
after a Change in Control and during the Termination Period (as defined herein)
(i) by the Company or its Subsidiaries other than for Cause, or (ii) by
Executive for Good Reason. Termination of Executive’s employment on account of
death or Disability shall not constitute a Qualifying Termination.     (h)  
“Subsidiary” means any corporation or other entity in which the Company: (A) has
a direct or indirect ownership interest of fifty percent (50%) or more of the
total combined voting power of the then-outstanding securities or interests of
such corporation or other entity entitled to vote generally in the election of
directors, or (B) has the right to receive fifty percent (50%) or more of the
distribution of profits or fifty percent (50%) of the assets upon liquidation or
dissolution.

46



--------------------------------------------------------------------------------



 



  (i)   “Termination Period” means the two (2) year period from the effective
date of this Agreement.

     2. Obligation of Executive. In the event of a tender or exchange offer,
proxy contest, or the execution of any agreement which, if consummated, would
constitute a Change in Control, Executive agrees (as a condition to receiving
any payments and benefits hereunder) not to voluntarily leave the employ of the
Company (other than as a result of Disability or an event which would constitute
Good Reason if a Change in Control had occurred) until the Change in Control
occurs or, if earlier, such tender or exchange offer, proxy contest, or
agreement is terminated or abandoned.
     3. Term of Agreement. The term of this Agreement shall be effective for a
two (2) year period from the date hereof.
     4. Benefits Upon Qualifying Termination of Employment. If during the
Termination
     Period Executive’s employment with the Company and its Subsidiaries
terminates pursuant to a
Qualifying Termination, then the Company shall pay to Executive, within twenty
(20) days following the Date of Termination, a lump sum cash amount equal to the
Bonus Amount, as defined in Section 1.1(a). Notwithstanding any contrary
provision set forth in this Agreement, Company’s payments to Executive shall be
reduced to the extent that such payments (together with all other payments by
Company to Executive under all other written or verbal agreements between
Company and Executive) constitute an “excess parachute payment” under
Section 280G of the Internal Revenue Code (as may be periodically amended).
     5. Withholding Taxes. The Company shall withhold from all payments due to
Executive hereunder all taxes which, by applicable federal, state, local or
other law, the Company is required to withhold therefrom.
     6. Reimbursement of Expenses. If any contest or dispute shall arise under
this Agreement involving the alleged failure or refusal of the Company or any of
its Subsidiaries to perform fully in accordance with the terms hereof, the
Company shall reimburse Executive for all reasonable legal fees and expenses, if
any, incurred by Executive with respect to such contest or dispute, together
with interest in an amount equal to the prime rate of Lorain National Bank from
time to time in effect (but in no event higher than the legal rate permissible
under applicable law), such interest to accrue from the date the Company becomes
obligated to pay such fees and expenses through the date of payment thereof;
provided, however, that this Section 6 shall apply only if (and to the extent
that) the Company is held to have breached or violated its duties and
obligations hereunder to Executive.
     7. Scope of Agreement. Executive acknowledges that Executive is employed by
the Company as an “employee at will” and that nothing in this Agreement shall be
deemed to change Executive’s status as an employee at will or to entitle
Executive to continued employment with the Company or its Subsidiaries. If
Executive’s employment with the Company and its Subsidiaries terminates prior to
a Change in Control or the term of this Agreement expires, Executive shall have
no further rights under this Agreement (except as otherwise expressly provided
hereunder).
     8. Successors; Binding Agreement.

  (a)   This Agreement shall not be terminated by any Business Combination. In
the event of any Business Combination, the provisions of this Agreement shall be
binding upon the Surviving Corporation, and such Surviving Corporation shall be
treated as the Company hereunder.

47



--------------------------------------------------------------------------------



 



  (b)   The Company agrees that, in connection with any Business Combination,
Company will cause any successor entity to the Company unconditionally to assume
(and, for any Parent Corporation in such Business Combination, to guarantee), by
written instrument delivered to Executive (or Executive’s beneficiaries or
estate), all of the obligations of the Company hereunder. Failure of the Company
to obtain such assumption or guarantee prior to the effectiveness of any such
Business Combination that constitutes a Change in Control shall be a breach of
this Agreement and shall constitute Good Reason hereunder and, further, shall
entitle Executive to compensation from the Company in the same amount and on the
same terms as Executive would be entitled hereunder as if Executive’s employment
were terminated following a Change in Control by reason of a Qualifying
Termination. For purposes of implementing this Section 8(b), the date on which
any such Business Combination becomes effective shall be deemed the date Good
Reason occurs and shall be the Date of Termination, if so requested by
Executive.

     9.  Notice.

  (a)   For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been properly given when delivered or five (5) days after deposit in the United
States mail, certified and return receipt requested, postage prepaid, addressed
as follows (or to such other address as either Party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt):

— If to the Executive, at the address set forth below in the signatory provision
below; and
— If to the Company:
      LNB Bancorp, Inc.
     457 Broadway
     Lorain, OH 44052
      Attn: Mary Miles

  (b)   A written notice of Executive’s Date of Termination by the Company or
Executive, as the case may be, to the other Party shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) specify the Date of Termination, which date shall be not
less than fifteen (15) days (thirty (30) days, if termination is by the Company
for Disability) nor more than sixty (60) days after the giving of such notice.
The failure by Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of either Party or preclude either Party from asserting such
fact or circumstance in enforcing such Party’s rights hereunder.

48



--------------------------------------------------------------------------------



 



     10. Full Settlement; Resolution of Disputes. The Company’s obligation to
make payment under this Agreement and otherwise to perform its obligations
hereunder shall be in lieu and in full settlement of all other severance
payments to Executive (payable because of a Change in Control) under any other
severance or employment agreement between Executive and the Company and its
Subsidiaries (if any) and under any severance plan of the Company and its
Subsidiaries (if any). In no event shall Executive be obligated to seek other
employment or take other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement and, except as provided
in Section 4, such amounts shall not be reduced whether or not Executive obtains
other employment. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Lorain County,
Ohio, by three arbitrators in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrators’ award in any State court having jurisdiction in Lorain County,
Ohio. Except as otherwise provided in Section 6, each Party shall pay such
Party’s costs and expenses incurred in connection with any arbitration
proceeding pursuant to this Section and the Parties shall each pay fifty percent
(50%) of the costs of the arbitration proceedings.
     11. Executive’s Non-Disclosure and Non-Competition Promises.
          11.1 Definitions. For purposes of this Section 11, the Parties agree
to and understand the following definitions:

  (a)   “Competitive Activity” means the performance or rendering of any banking
services; trust services and investment services; portfolio management;
retirement planning; administration of employee benefit plans; administration of
decedents’ estates and court-supervised accounts, guardianships, and custodial
arrangements; personal tax and estate tax planning; financial consulting
services; investment advising services; and any other business activity, service
or product which competes with any existing or future business activity, service
or product of the Company.     (b)   “Confidential Information” means all of the
following (whether written or verbal) pertaining to the Company: (i) trade
secrets (as defined by Ohio law); Client or Customer lists, records and other
information regarding the Company’s Clients or Customers (whether or not
evidenced in writing); Client or Customer fee or price schedules and fee or
price policies; financial books, plans, records, ledgers and information;
business development plans; sales and marketing plans; research and development
plans; employment and personnel manuals, records, data and policies; business
manuals, methods and operations; business forms, correspondence, memoranda and
other records; computer records and related data; and any other confidential or
proprietary data and information of the Company or its Clients or Customers
which Executive encounters during the Employment Term; and (ii) all products,
technology, ideas, inventions, discoveries, developments, devices, processes,
business notes, forms and documents, business products, computer programs, and
other creations (and improvements of any of the foregoing), whether patentable
or copyrightable, which Employee has acquired, developed, conceived or made
(whether directly or indirectly, whether solicited or unsolicited, or whether
during normal work hours or during off-time) during the Employment Term or
during the Restricted

49



--------------------------------------------------------------------------------



 



      Period and which relate to any business activity of the Company or are
derived from the Confidential Information designated in Subitem (i) of this
Section 11.1(b).     (c)   “Client” or “Customer” means a person, sole
proprietorship, partnership, association, organization, corporation, limited
liability company, or other entity (governmental or otherwise), wherever
located: (i) to or for which the Company sells any products or renders or
performs services either during the 180-day period immediately preceding
commencement of the Restricted Period or during the Restricted Period, or
(ii) which the Company solicits or (as demonstrated by plans, strategies or
other tangible preparation) intends to solicit to purchase products or services
from the Company either during the 180-day period immediately preceding
commencement of the Restricted Period or during the Restricted Period.     (d)  
“Employment Term” means the period of time starting on the date Executive’s
employment with the Company commences and terminating at the close of business
on the date Executive’s employment with the Company terminates.     (e)  
“Restricted Period” means a period of one (1) year (or, if shorter, the duration
of the Employment Term) commencing on the date the Employment Term is terminated
by either Party (for any reason, with or without cause); provided, however, that
such period shall be extended to include any period of time during which
Employee engages in any activity constituting a breach of this Agreement and any
period of time during which litigation transpires wherein Employee is held to
have
breached this Agreement.     (f)   “Company” means, for purposes of this
Section 11, LNB Bancorp, Inc. and The Lorain National Bank (a national bank
association), all direct and indirect parent and subsidiary entities thereof,
and all entities related to LNB Bancorp, Inc., The Lorain National Bank or to
such parent and subsidiary entities by common ownership.

     11.2 Executive’s Promises. Expressly in consideration for the Company’s
promises made in this Agreement, Executive promises and agrees that:

  (a)   Confidentiality. The Confidential Information is and, at all times,
shall remain the exclusive property of the Company, and Executive (i) shall hold
the Confidential Information in strictest confidence and in a position of trust
for the Company and its Clients and Customers, and (ii) except as may be
necessary to perform Executive’s employment duties with the Company, shall not
(directly or indirectly) use for any purpose, copy, duplicate, disclose, convey
to any third-party or convert any Confidential Information, either during the
Employment Term or at any time following termination of the Employment Term (by
any Party, for any reason, with or without cause), and (iii) upon the request of
the

50



--------------------------------------------------------------------------------



 



      Company at any time during or after the Employment Term, shall immediately
deliver to the Company all the Confidential Information in Executive’s
possession and shall neither convey to any third-party nor retain any copies or
duplicates thereof; and     (b)   Clients and Customers. During the Restricted
Period, Executive (or any entity owned or controlled by Executive) shall not
directly or indirectly: (i) solicit from or perform for any Client or Customer a
Competitive Activity, wherever such Client or Customer is located, or
(ii) influence (or attempt to influence) any Client or Customer to transfer such
Client’s or Customer’s patronage or business from the Company, or
(iii) otherwise interfere with any business relationship of the Company with any
Client or Customer; and     (c)   Employees. During the Restricted Period,
Executive (or any entity owned or controlled by Executive) shall not directly or
indirectly: (i) employ, engage, contract for the services of, or solicit or
otherwise induce the services of any person who, during the one hundred eighty
(180)-day period immediately preceding commencement of the Restricted Period or
during the Restricted Period, is or was an employee of the Company, or
(ii) otherwise interfere with (or attempt to interfere with) any employment
relationship of the Company with any employee of Bank.     (d)   Other
Employment. During the Employment Term, Executive shall not perform services
(whether or not for compensation) as an employee, independent contractor,
consultant, representative or agent of any person, sole proprietorship,
partnership, limited liability company, corporation, association (other than the
Company), organization, or other entity (governmental or otherwise) without the
prior, written consent of the President of the Company (or any person expressly
designated by the President).     (e)   Costs of Enforcement. Executive shall
pay all reasonable legal fees, court costs, expert fees, investigation costs,
and other expenses incurred by the Company in the enforcement of this
Section 11.

     11.3 Importance of Executive’s Promises. Executive understands and agrees
that:

  (a)   during the Employment Term, Executive will materially assist the Company
in the generation, development or enhancement of certain Confidential
Information, Clients and Customers and certain other business assets and
activities for Company; and     (b)   Executive’s promises in this Section 11:
(1) were negotiated at arm’slength and with ample time for Executive to seek the
advice of legal counsel, (2) are required for the fair and reasonable protection
of the Company and the Confidential Information, and (3) do not constitute an
unreasonable hardship to Executive in working for the Company or in subsequently
earning a livelihood in Executive’s field of expertise; and

51



--------------------------------------------------------------------------------



 



  (c)   if Executive breaches (or threatens to breach) any or all of the
promises in this Section 11: the secrecy and thereby the value of the
Confidential Information will be significantly jeopardized; the Company will be
subject to the immediate risk of material, immeasurable, and irreparable damage
and harm; the remedies at law for Executive’s breach shall be inadequate; the
Company shall therefore be entitled to injunctive relief against Executive in
addition to any and all other legal or equitable remedies; and     (d)   if
Executive had not agreed to the restrictive promises in this Agreement, the
Company would not have signed this Agreement.

     11.4 Extent and Continuation of Executive’s Promises. Executive’s promises,
duties and obligations made in this Section 11 shall apply to Executive
irrespective of whether a Change in Control occurs and shall survive the
voluntary or involuntary cessation or termination of the Employment Term by
either Party (for any reason, with or without cause). If any of the restrictions
contained in this Section 11 are ever judicially held to exceed the limitations
permitted by law, then such restrictions shall be deemed to be reformed to
comply with the maximum limitations permitted by law. The existence of any claim
or cause of action by Executive against the Company (whether or not derived from
or based upon Executive’s employment with the Company) shall not constitute a
defense to the Company’s enforcement of any covenant, duty or obligation of
Executive in this Section 11.
     12. Employment with Subsidiaries. For purposes of this Agreement, any and
all references to Executive’s employment with the Company shall be deemed to
include Executive’s employment by any Subsidiary and, with respect to such
employment by a Subsidiary, the term “Company” as used in this Agreement shall
be deemed to include any Subsidiary which employs Executive.
     13. Survival. The respective obligations and benefits afforded to the
Company and Executive as provided in Sections 4 (to the extent that payments or
benefits are owed as a result of the termination of employment that occurs
during the Termination Period), 5, 6, 8, 10 and 11 shall survive the termination
of this Agreement and the term of this Agreement.
     14. Governing Law; Validity. The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Ohio without regard to the
principle of conflicts of laws. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which other provisions shall remain in
full force and effect. All Parties hereby agree that exclusive venue for all
litigation arising hereunder lies solely with the State Courts of Lorain County,
Ohio and each Party hereby submits and agrees to the personal jurisdiction of
such Lorain County State Courts.
     15. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
     16. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company. No waiver by either
Party (at any time) of any breach by the other Party of, or compliance with, any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. Except as otherwise expressly set
forth in this Agreement, the failure by Executive or the Company to insist upon
strict compliance with any provision of this Agreement or to assert any right

52



--------------------------------------------------------------------------------



 



Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.
[Document Continued on Next Page]

53



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.

             
 
      LNB BANCORP, INC.    
 
           
      /s/ Mary E. Miles
      By: /s/ Daniel E. Klimas    
 
           
(Signature of First Witness)
                      Daniel Klimas, President    
 
           
     /s/ Karla Mileti
      - Company -    
 
           
(Signature of Second Witness)
           
 
           
     /s/ Mary E. Miles
      /s/ Dave S. Harnett    
 
           
(Signature of First Witness)
                     Dave S. Harnett    
 
           
     /s/ Karla Mileti
      457 Broadway    
 
           
(Signature of Second Witness)
             Address
Lorain, Ohio 44052    
 
           
 
               City, State    
 
                      — Executive -    

54